DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-2, and 5-14 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3, 4 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mildh et al. (US PGPub 2020/0120725) in view of Cai et al. (US Patent 8,406,192).

As per claim 1, Mildh teaches a method for authentication of an Integrated Access and Backhaul (IAB) node in a wireless network performed by an IAB-donor node (Mildh, see paragraph [0056], The MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node) the method comprising: 
obtaining an IAB authorization information of the IAB node from a network entity (Mildh, see 1320 in fig. 13)
 determining that the IAB authorization information of the IAB node indicates the IAB node is authorized (Mildh, see paragraph [0090], the IAB node can register with and authenticate itself to the CN (e.g., with an AMF in a 5GC or with a MME in an EPC). The signaling in operation 6 could be similar to what normal UEs perform with the exception that no PDP connection or PDU session resources are setup or requested during the registration. For example, the authentication signaling could be based on EAP-AKA, 5G-AKA, EAP-TLS)
allocating at least one Internet Protocol (IP) address to a distributed unit (DU) of the IAB node in response to a receive request from the IAB node (Mildh, see paragraph [0076], assigning IP addresses to IAB nodes at the RAN level instead of at the Core Network (CN) level, as well as methods and/or procedures for managing the IP routing functionality of the IAB-donor DU function) 
storing the at least one IP address of the DU of the IAB node in a context information of the IAB node (Mildh, see paragraph [0214], establishing, via communication with a CN node, context information for the IAB node in the RAN, wherein the context includes information distinguishing the IAB node from a user equipment (UE); [0215] establishing a secure connection with the IAB node; [0216] sending, to the IAB node via the secure connection, configuration information for one or more radio bearers usable for backhaul of at least one of control plane (CP) and user plane (UP) information from the IAB node; and [0217] establishing, via at least one of the radio bearers usable for backhaul, one or more Internet Protocol (IP) addresses usable by the IAB node)
 receiving an F1 setup message along with the at least one IP address from the IAB node to initiate an F 1 connection between the IAB node and the IAB-donor node (Mildh, see paragraph [0097], in IAB donor CU for assigning the IP address(es) to the IAB node and/or notifying the IAB donor DU routing function. In some embodiments, these functions can be performed by the IAB donor CU sending an F1-AP message to the donor DU or second IAB node, the message containing the routing information for an IAB node).
	Mildh doesn’t explicitly teach identifying the context information of the IAB node using the at least one IP address.
	In analogous art Cai teaches identifying the context information of the IAB node using the at least one IP address (Cai, see Column 15 line 1-11, context information to identify data packets that belong to the UE and are to be forwarded from the donor access to a target access node, wherein, if relay node radio bearer context is not included in the UE handover context information, the donor access node performs a brute-force search inside each Packet Data Convergence Protocol queue of the relay node, based on General Packet Radio Service (GPRS) Tunneling Protocol (GTP)/User Datagram Protocol (UDP)/Internet Protocol (IP) headers or a subset of GTP/UDP/IP headers, to identify the data packets that belong to the UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Cai and apply them on the teaching of Mildh as doing so would identify data packets that belong to the right node. (Cai, see column 11 line 20-25).

	As per claim 2, Mildh-Cai teaches the method as claimed in claim 1, further comprising: generating security parameters using the identified context information to perform authentication of the IAB node and establishing an Internet Protocol security (IPsec) connection with the IAB node after successful authentication based on the generated security parameters from the identified context information (Mild, see paragraph [0068], The IAB node terminates the same interfaces as a normal DU except that the L2/L1 protocols are replaced by adaptation/RLC/MAC/PHY-layer protocols. F1-AP and other signalling are protected using NDS (e.g., IPSec, DTLS over SCTP) operating in the conventional way between DU and CU. For example, SA3 has recently adopted the usage of DTLS over SCTP (as specified in IETF RFC6083) for protecting F1-AP).

	As per claim 5, Mildh-Cai teaches the method as claimed in claim 1, wherein the IAB-donor node obtains the IAB authorization information of the IAB node from one of the network entity during a part of an initial context setup procedure (Mildh, see paragraph [0086], the 5GC/EPC functions are only used for performing initial authentication, subscription management, and security key generation. Special indications can be introduced in signalling between IAB node and 5GC node (e.g., AMF) or EPC node (e.g., MME), and/or within internal 5GC/EPC signaling (e.g., between AMF/MME and subscription database). Such indications can enable the AMF/MME node or other 5GC/EPC nodes to see that a “UE” that is connecting to an IAB node. Based on this indication, the 5GC node or EPC node can trigger the transition to CN Connected/RRC Connected state for the IAB node even if no PDU session (or Packed Data connection) has been set up).

	As per claim 6, Mildh-Cai teaches the method as claimed in claim 2, wherein the F1 connection is initiated by a DU functionality of the IAB node. (Mildh, see paragraph [0079]-[0084], All F1 traffic (F1-AP, user plane) is carried over IP to the target node; [0080] The IAB-donor maps downlink (DL) packets based on target node IP to adaptation layer used on backhaul DRB; [0081] Separate backhaul DRBs can be used to carry F1-AP signalling from F1-U related content, e.g., the mapping to BH DRBs can be based on target node IP address and IP layer Diffserv Code Points (DSCP) supported over F1 as specified in TS 38.474; [0082] The DU can also forward other IP traffic to the IAB node (e.g., OAM interfaces); [0083] The IAB can terminate the same interfaces as a normal DU except that the L2/L1 protocols are replaced by adapt/RLC/MAC/PHY protocols; and [0084] F1-AP and other signalling can be protected using NDS (e.g., IPSec, DTLS over SCTP) operating in the same way as between DU and CU today).

	As per claim 7, Mildh-Cai teaches the method as claimed in claim 1, wherein the at least one IP address is allocated to the DU of the IAB node by at least one of an operations, administration and management (OAM) server, a central unit (CU) of the IAB-donor node, and a DU of the IAB-donor node. (Mildh, see paragraph [0082], The DU can also forward other IP traffic to the IAB node (e.g., OAM interfaces)).

	As per claim 8, 
			[Rejection rational for claim 7 is applicable]. 

	As per claim 9,
			[Rejection rational for claim 1 is applicable].


	As per claim 10, Mildh-Cai teaches the IAB-donor node as claimed in claim 9, further comprising: generating security parameters using the identified context information to perform authentication of the IAB node; and establishing an Internet Protocol security (IPsec) connection with the IAB node after successful authentication based on the generated security parameters from the identified context information (Mild, see paragraph [0068], The IAB node terminates the same interfaces as a normal DU except that the L2/L1 protocols are replaced by adaptation/RLC/MAC/PHY-layer protocols. F1-AP and other signalling are protected using NDS (e.g., IPSec, DTLS over SCTP) operating in the conventional way between DU and CU. For example, SA3 has recently adopted the usage of DTLS over SCTP (as specified in IETF RFC6083) for protecting F1-AP).

	As per claim 11, Mildh-Cai teaches the LAB-donor node as claimed in claim 9, wherein the IAB-donor node obtains the IAB authorization information of the lAB node from the network entity during a part of an initial context setup procedure (Mildh, see paragraph [0086], the 5GC/EPC functions are only used for performing initial authentication, subscription management, and security key generation. Special indications can be introduced in signalling between IAB node and 5GC node (e.g., AMF) or EPC node (e.g., MME), and/or within internal 5GC/EPC signaling (e.g., between AMF/MME and subscription database). Such indications can enable the AMF/MME node or other 5GC/EPC nodes to see that a “UE” that is connecting to an IAB node. Based on this indication, the 5GC node or EPC node can trigger the transition to CN Connected/RRC Connected state for the IAB node even if no PDU session (or Packed Data connection) has been set up).

	As per claim 12, Mildh-Cai teaches the JAB-donor node as claimed in claim 9, wherein the F1 connection is initiated by a DU functionality of the lAB node. (Mildh, see paragraph [0079]-[0084], All F1 traffic (F1-AP, user plane) is carried over IP to the target node; [0080] The IAB-donor maps downlink (DL) packets based on target node IP to adaptation layer used on backhaul DRB; [0081] Separate backhaul DRBs can be used to carry F1-AP signalling from F1-U related content, e.g., the mapping to BH DRBs can be based on target node IP address and IP layer Diffserv Code Points (DSCP) supported over F1 as specified in TS 38.474; [0082] The DU can also forward other IP traffic to the IAB node (e.g., OAM interfaces); [0083] The IAB can terminate the same interfaces as a normal DU except that the L2/L1 protocols are replaced by adapt/RLC/MAC/PHY protocols; and [0084] F1-AP and other signalling can be protected using NDS (e.g., IPSec, DTLS over SCTP) operating in the same way as between DU and CU today).

	As per claim 13, the IAB-donor node as claimed in claim 9, wherein the at least one IP address is allocated to the DU of the IAB node by at least one of an operations, administration and management (OAM) server, a central unit (CU) of the IAB-donor node, and a DU of the IAB- donor node. (Mildh, see paragraph [0082], The DU can also forward other IP traffic to the IAB node (e.g., OAM interfaces)).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mildh et al. (US PGPub 2020/0120725) in view of Yang et al. (US PGPub 2018/0097785).
	
As per claim 14, Mildh teaches a method for authentication of an Integrated Access and Backhaul (IAB) node in a wireless network performed by an IAB-donor node, (Mildh, see paragraph [0056], The MT of each IAB-node further sustains NAS connectivity to the NGC, e.g., for authentication of the IAB-node) the method comprising:
 receiving an F1 setup message along with at least one Internet Protocol (IP) address from the IAB node to initiate an F1 connection between the IAB node and the IAB-donor node; (Mildh, see paragraph [0097], in IAB donor CU for assigning the IP address(es) to the IAB node and/or notifying the IAB donor DU routing function. In some embodiments, these functions can be performed by the IAB donor CU sending an F1-AP message to the donor DU or second IAB node, the message containing the routing information for an IAB node).
establishing an Internet Protocol security (IPsec) connection with the IAB node after successful authentication based on the generated security parameters from the identified context information (Mild, see paragraph [0068], The IAB node terminates the same interfaces as a normal DU except that the L2/L1 protocols are replaced by adaptation/RLC/MAC/PHY-layer protocols. F1-AP and other signalling are protected using NDS (e.g., IPSec, DTLS over SCTP) operating in the conventional way between DU and CU. For example, SA3 has recently adopted the usage of DTLS over SCTP (as specified in IETF RFC6083) for protecting F1-AP).
	Mildh doesn’t explicitly teach 	identifying a context information of the IAB node using the at least one IP address and generating security parameters using the identified context information to perform authentication of the IAB node.
	In analogous art Yang teaches identifying a context information of the IAB node using the at least one IP address and generating security parameters using the identified context information to perform authentication of the IAB node (Yang, see paragraph [0018], VPN group manager 114 and/or key management server 106 can also generate security context information for security group 108. The security context information can include an encryption algorithm to be used by the security group, an authentication algorithm to be used by the security group, VPN protocol(s) to be used by the security group, and the like. VPN group manager 114 and/or key management server 106 also generates globally unique identifiers (GUIDs) for each network node 112-1 through 112-4 in security group 108. In general, the GUIDs uniquely identify the network nodes in a given security group).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yang and apply them on the teaching of Mildh as doing so would safe and secure sharing data between network nodes. (Yang, see paragraph [0003]).

Conclusion

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449